Citation Nr: 1617735	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-14 164	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

In April 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.

When this case was before the Board in May 2011 and January 2014, it was remanded for further development.  The case is now again before the Board for further appellate action.

The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has broadly characterized the issue on appeal as reflected on the title page.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Veteran claims entitlement to service connection for an acquired psychiatric disorder.  At his April 2011 hearing, the Veteran stated that his first psychiatric symptoms occurred a couple of months before he left Vietnam.  He recalled that one night after a guard duty shift, he was kept awake by a panic attack, which was something he had never experienced before, and he described himself as being hyper alert during this episode.  The Veteran stated that he did not experience any additional similar episodes during service, but that within a month of separation from service similar episodes began to occur, and that his symptoms at the time of the hearing were consistent with the episodes that occurred during and immediately after service.  The Veteran explained that he initially self-medicated these problems with alcohol and drugs before seeking treatment for the first time in the 1970s.

In its May 2011 remand, the Board directed the originating agency to afford the Veteran a VA examination addressing the nature and etiology of any diagnosed psychiatric disorder, and the examiner was instructed to assume the Veteran was a reliable historian with regard to his report that he received psychiatric treatment at private facilities in the 1970s and 1980s.  The Veteran was afforded a June 2011 VA examination, and the examiner found it less likely than not that any psychiatric disorder was related to the Veteran's military service.  In its January 2014 remand, however, the Board noted that the June 2011 examiner had based his opinion on the absence of medical evidence documenting psychiatric treatment in service or for many years thereafter, and that he had not followed the Board's directive to credit the Veteran's reports of mental health treatment in the 1970s and 1980s.  

Thus, the Board instructed the originating agency to afford the Veteran an additional VA examination, and again the examiner was specifically instructed to assume the Veteran was a reliable historian.  The Veteran was afforded an additional VA examination in March 2014.  The examiner diagnosed unspecified anxiety disorder, and opined that it was less likely than not that the Veteran's anxiety was incurred in or caused by his military service.  To support her opinion, the examiner stated, in pertinent part, that there were no records indicating mental health treatment during military service or prior to 2003, and that the Veteran first sought treatment for any psychiatric complaint in 2003, over 30 years since his discharge from the military.  Unfortunately, like the May 2011 examiner, the March 2014 examiner did not comply with the Board's directive to assume the Veteran was a reliable historian regarding his treatment for psychiatric symptoms in the 1970s and 1980s.  

The Board also notes that the March 2014 examiner does not appear to have reviewed or considered highly relevant lay statements submitted by the Veteran's sister and friends, in addition to documents confirming that the Veteran underwent mental health treatment in the 1980s.  There is some confusion as to when this evidence was received, as a February 2014 letter from the Veteran's representative, attaching the evidence, was stamped by VA as received in June 2014, subsequent to the March 2014 examination.  Regardless of the date of receipt, however, it is clear that the March 2014 examiner either overlooked or was not provided with the above-described evidence.

With regard to the lay statements submitted by the Veteran, in a written statement the Veteran's sister, K.G., asserted that when the Veteran returned from service, it soon became evident that he had undergone a dramatic change, and he began drinking heavily until he sought counseling in the 1970s.  She also stated that the Veteran was highly intelligent, and that she believed if he had not been changed by Vietnam, he would have attended college and had a lucrative career as an engineer.  In an additional statement, the Veteran's friend, C.L., asserted that she had known the Veteran since 1970, at which time he was in poor mental condition.  She stated that the Veteran sought treatment at the Staunton Clinic at the University of Pittsburgh for anxiety and agoraphobia, and attended weekly meetings.  She also attested to watching the Veteran deteriorate into a person with constant fear and anxiety, that he could no longer go to ballgames or movies, and dreaded leaving his basement apartment due to his fear of crowds.  She also stated that the Veteran told her he had sought treatment at the Western Psychiatric Institute and Clinic in Pittsburgh in 1983.  In a third written statement, the Veteran's friend, R.G., asserted that he had been friends with the Veteran since 5th grade.  He stated that the Veteran went into the Marines a normal person in 1965 and came out a different person in 1967.  He stated the Veteran came home with fear and anxiety, and was not completely comfortable around people unless he was drunk, so he kept several cases of beer in his apartment at all times.  R.G. also stated that the Veteran became very introverted and talked openly about suicide, and he confirmed that the Veteran sought professional help in the 1970s.

With regard to treatment in the 1970s and 1980s, the Veteran has consistently stated that he first sought mental health treatment at the Staunton Clinic in the 1970s and then at Western Psychiatric Institute and Clinic in the 1980s, both affiliated with the University of Pittsburgh.  The Veteran explained that he had obtained his dates of visits to the Western Psychiatric Institute and Clinic, and he submitted a January 2014 letter from their office stating that he had been an outpatient there on numerous dates between May 1983 and August 1984.  The Board notes that an earlier correspondence from Western Psychiatric Institute and Clinic states that all records of treatment of the Veteran had been destroyed.  With regard to the Staunton Clinic, the Veteran stated that he had been unable to obtain any records.  However, he did submit a January 2014 letter in which an Operations Administrator outlined efforts that had been made attempting to locate such records.  Thus, although treatment records from the 1970s and 1980s appear to be unavailable, the evidence confirms that the Veteran was an outpatient at the Western Psychiatric Institute and Clinic in 1983 and 1984.  In addition, the Veteran's reports of treatment at the Staunton Clinic during the 1970s have remained consistent since he initiated his claim, and are supported by lay statements by his sister and friends.  As such, the Board finds the Veteran's report of having undergone mental health treatment in the 1970s and 1980s to be credible.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because the March 2014 VA examiner did not credit the Veteran's reported history and overlooked or was unable to review the relevant evidence discussed above, the Board finds that the March 2014 examination and opinion are inadequate for adjudication purposes.  As such, a remand for an additional VA examination and opinion is warranted. 

In addition, the Board notes that the record indicates the Veteran may be receiving ongoing treatment at the Pittsburgh VA Medical Center (VAMC).  The originating agency has obtained treatment records from the Pittsburgh VAMC up until February 2014.  As such, on remand the originating agency is instructed to obtain any available treatment records from the Pittsburgh VAMC since February 2014.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any available treatment records from the Pittsburgh VAMC since February 2014.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a psychiatrist or psychologist with sufficient expertise, who has not performed an examination or provided an opinion in this case, to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should confirm or rule out diagnoses of PTSD, anxiety disorder, and any other acquired psychiatric disorder.  If the examiner determines that no acquired psychiatric disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.

If the examiner determines that any acquired psychiatric disorder has been present for any portion of the period of the claim, the examiner should state an opinion with respect to each such disorder as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during the Veteran's active service or is otherwise etiologically related to his active service.

For purposes of the opinion(s), the examiner must assume the Veteran is a credible historian regarding the onset of his psychiatric symptoms and his receipt of mental health treatment following service.  Specifically, the examiner must credit the Veteran's reports of experiencing a psychiatric episode of some kind a couple of months before leaving Vietnam, with the same or similar symptoms recurring after service.  The examiner must also credit the Veteran's report of receiving mental health treatment in the 1970s at the Staunton Clinic, and between May 1983 and August 1984 at the Western Psychiatric Institute and Clinic, both affiliated with the University of Pittsburgh.

The examiner must also consider and discuss the competent lay statements submitted by the Veteran's sister and friends, summarized in detail beginning on page 4 of this remand, to the effect that the Veteran came home from Vietnam with anxiety, a fear of crowds, and alcohol dependence, which were not present before entering service, and that he sought treatment beginning in the 1970s.

The examiner must provide the rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




